Case 4:20-cv-00596-JED-CDL Document 1-4 Filed in USDC ND/OK on 11/20/20 Page 1 of 2




                            Exhibit 4
  Case 4:20-cv-00596-JED-CDL Document 1-4 Filed in USDC ND/OK on 11/20/20 Page 2 of 2
II         NATIONAL
lll\lilNDIAN
i!iiil!!l!
IIGAMING
!!ffli!lllCOMMISSION



                                                              MAR 2 2 1995



     John Ross, Chief
     United Keetoowah Band of Cherokee
       Indians in Oklahoma
     P.O. Box 746
     Tahlequah, Oklahoma 74465-0746
     Dear Chief Ross:
     This letter responds to your request to review and approve the
     tribal gaming ordinance submitted on November 25, 1994, for the
     United Keetoowah Band of Cherokee Indians in Oklahoma (the Band).
     This letter constitutes such approval under the Indian Gaming
     Regulatory Act (IGRA).
     Under the IGRA and the regulations of the National Indian Gaming
     Commission (NIGC), the Chairman is directed to review ordinances
     with respect to the requirements of the IGRA and the implementing
     regulations. Thus, the scope of the Chairman's review and
     approval is limited to the requirements of the IGRA and the NIGC
     regulations. Provisions other than those required under the IGRA
     or the NIGC regulations that may be included in a tribal
     ordinance are not subject to review and approval. Also, this
     letter does not constitute approval of specific games.
      It is important to note that the gaming ordinance is approved for
      gaming only on Indian lands as defined in the IGRA. At the
      current time, it is the understanding of the NIGC that the Band
      does not have any lands that meet that definition. Therefore,
      until such time as it is determined that the Band holds lands
      that meet the definition in the IGRA, the Band is not authorized
      to conduct class II or class III gaming.
      Thank,you ·for submitting the ordinance of the Band for review and,
      approval. The NIGC staff and I look forward to working with you
      and the Band in implementing the IGRA once the Band acquires
      Indian lands.
                                                       sincerely yours,

                                                                  v~-
                                                               A. Monteau
                                                       Cba.irman

               1850 M STREET. N   w. SUit( .;!!.>O·   wii:;tUN1._.; Jl)N O C 200.11;   I I.I. :.'O_:! (i.l~::!.:.;7l~)0~3:.___;r:..:.A~X_::.2..:::.0.::..2·..:::.6=.:J2:...·;;..;70:;.;:;6=G----




                                                                                                                                         Ex 4, Page 1 of 1
